Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 6:
             The term “the user input”, line 1, lacks antecedent basis.  Also, it is unclear how this user input is structurally connected to limitations early recited in claim 1.   This claim should  depend upon claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colasante (US 10037752) .
              Regarding claim 1, Colasante, according to Fig. 14, discloses a system, comprising: 
              a medium (particles, column 10, lines 54-57) disposed on a base (medium 2); 
              a plurality of transducers coupled to the base (see exciters 80-82, 91, 92) as transducers coupled to base (2) to produce sound wave, column 10m lines 42-53); and 
              a controller (amplifiers, column 10, lines 49-52) communicatively coupled to the plurality of transducers (80-82, 91, 92) such that each individual transducer of the plurality of transducers is individually addressable by the controller (see column 10, lines 49-52), wherein the controller (amplifiers) is configured to receive feedback (signal from controller to operate the signal generators or signal from oscillator, column lines 49-53 and also see column 5, lines 9-12)  and to instruct at least some of the individual transducers of the plurality of transducers (80-82, 91, 92) to activate to move the medium (particles) on the base (2) to create a shaped surface based on the feedback (see shape/pattern 98 formed on medium 2 as shown in Fig. 14, column 10, lines 54-60).
              Regarding claim 2, see column 10 ,lines 41-54 for limitations recited in this claim including: each individual transducer of the plurality of transducers (80-82, 91, 92), when active (amplified/powered by amplifier), generates an acoustic wave (sound wave), a mechanical wave, or any combination thereof (also see column 4, line 60 to column 5, lines 15).

.
Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putkis (US 20180304500).
             Regarding claim 1, Putkis, according to Figs. 1 and 2, discloses a system, comprising: 
             a medium (materials or components 3 to form object 7) disposed on a base (8); 
             a plurality of transducers (transducers 1) coupled to the base (see transducers 1 coupled to base 8 through structure of apparatus 10 as shown in Fig. 1); and 
             a controller (computing unit 11 in Fig. 2) communicatively coupled to the plurality of transducers (1) such that each individual transducer of the plurality of transducers (1) is individually addressable by the controller, paragraph 0015), 
             wherein the controller (11) is configured to receive feedback (signal from feedback device 9) and to instruct at least some of the individual transducers of the plurality of transducers (1) to activate to move the medium (materials or components 3) on the base to create a shaped surface (object 7) based on the feedback (paragraph 0015).
              Regarding claim 2, see transducers 1 to generate acoustic wave, paragraph 0016) for limitations recited in this claim including: each individual transducer of the plurality of transducers (1), when active (controlled by the computing device), generates an acoustic wave, a mechanical wave, or any combination thereof (see paragraph 0020).
              Regarding claim 4, see paragraphs 0015 and 0020 to disclose  device 9 as  a sensor configured to determine an operating parameter (location/position of material 3 used to formed object 7) of the system, wherein the feedback comprises the operating parameter (parameter and 
             Regarding claim 5, see paragraph 0015 which disclose the controller comprises a user interface (manual computer data input), and the feedback is a user input received from the user interface (see data for the apparatus control  that may be entered manually via common computer input, paragraph 0015, as the feedback which is a user input received from the user interface).
             Regarding claim 6,  see data for the apparatus control system manually entered via common computer input, paragraph 0015, to control transducer 1 to form object 7 as  the user input is indicative of a direct manipulation of the medium.
              Regarding claim 7, see object 7 as the medium comprising a plurality of granular particles a fluid, or any combination thereof (see materials or components 3 to form object 7 as a plurality of granular particles).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowable over the prior art of record.
Claims 3 and 8-20 are allowable over the prior art of record because the prior art of record including US 10037752 or US 20180304500 as the closest prior art which is directed to a similar 
             Claimed features comprising: an individual actuator coupled to each individual transducer of the plurality of transducers respectively, wherein the controller is configured to instruct the individual actuator to move the individual transducer relative to the base in response to the feedback, as recited in claim 3. 
             Claimed features comprising: a controller communicatively coupled to the plurality of transducers and the projector, wherein the controller is configured to: receive feedback indicative of an operating parameter of the system; instruct at least a portion of the transducers of the plurality of transducers to activate based on the feedback to form a shaped surface from the medium on the base; and instruct the projector to project the image toward the medium and/or the base in response to the feedback, as recited in claim 8.
              Claimed  features comprising a combination of: each transducer of the plurality of transducers is configured to be activated to cause local vibration within the medium; a user interface; and a controller communicatively coupled to the plurality of transducers and the user interface, wherein the controller is configured to: receive feedback indicative of an operating parameter of the system from the user interface; and instruct at least a portion of the transducers of the plurality of transducers to activate based on the feedback to move the medium to form a shaped surface on the base, as recited in claim 15.
             Other references of the record are directed to similar concept of the claimed invention, but none of them teaches nor fairly suggests any features or obvious improvement that is directed to the claimed features identified above as the different between the closest prior  and the claimed 
                                                                   Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a device having a plurality of transducers to generate sound wave to a medium or particles; and a control unit to control the transducer vibrate the medium or particles to form sharp object on a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/THANG V TRAN/Primary Examiner, Art Unit 2688